Citation Nr: 1624089	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral wrist disability.

2. Entitlement to a rating in excess of 50 percent for bipolar disorder from May 5, 2010 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1999 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board decided the mental health disability rating in February 2015.  The Veteran appealed the decision to the Court of Appeals for Veterans' Claims (Court), and the Court returned that issue to the Board pursuant to a Joint Motion for Remand.  The Board then considered both above-cited issues in November 2015 and remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows current osteoarthritis in the wrists and an in-service diagnosis of osteoarthritis that demonstrates a nexus to the current diagnosis.

2. During the period on appeal, the Veteran's bipolar disorder most closely approximated occupational and social impairment with reduced reliability and productivity due but not deficiencies in most areas or total impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral wrist arthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for an initial rating in excess of 50 percent disability for bipolar disorder from March 5, 2010 forward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2007, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered for the claims decided herein.  VA provided examinations for the Veteran's bipolar disorder in November 2012 and January 2016.  There is no assertion or indication that the examinations and opinions are inadequate.  To the contrary, they provide detail on current symptoms and effects on functioning to adequately address the rating criteria.  

Following the Board's remand directives, the AOJ obtained outstanding VA treatment records and afforded the Veteran a new examination for bipolar disorder.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as her statements are detailed and consistent.

The Board has reviewed the record and finds that criteria for service connection for bilateral wrist arthritis have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows that the Veteran has a bilateral wrist disability.  The May 2015 VA examiner diagnosed osteoarthritis in both wrists.  Next, the evidence shows arthritis in the wrists during service.  Service treatment records show complaints of bilateral wrist pain in July 2003 and September 2004.  In February 2007, prior to her separation from service, an in-service provider diagnosed osteoarthritis in the wrists.  Arthritis is considered a chronic disease under VA regulations.  38 C.F.R. § 3.309(a).  The chronic nature of arthritis evidences a nexus between wrist osteoarthritis diagnosed in service and osteoarthritis found currently in the wrists.  With current disability, in-service diagnosis, and a nexus, service connection for bilateral wrist osteoarthritis is established.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by her senses, and the Board finds her credible as her statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service-connected bipolar disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432, and subject to the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

 A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9432. 

"A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

After a review of the record, the Board finds that from May 5, 2010 forward the Veteran's bipolar disorder manifested most similarly to the criteria for a 50 percent disability rating and not 70 or 100 percent.  See 38 C.F.R. § 4.130, DC 9432.

The evidence shows symptoms that create occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total impairment.  A May 2010 treatment record shows that the Veteran struggled with depression; was pleasant, alert, and cooperative; had appropriate appearance, normal speech, normal thought, dysphonic mood, constricted affect, intact memory, limited insight and poor judgment; and denied suicidal and homicidal ideation.  A different provider on the same day in May 2010 recorded stable mood, denial of depression and anxiety, occasional crying spells, no suicidal or homicidal ideations, no auditory or visual hallucinations, good sleep, good appetite, happy demeanor, appropriate appearance, pleasant mood, normal thought, good insight, and good judgment.  The providers on May 5, 2010 assigned differing Global Assessment of Functioning (GAF) scores as 55 and 65, signifying mild and moderate symptoms.  A VA provider in June 2010 noted that the Veteran despised her job; got a second job at Walmart; was pleasant, alert, and cooperative; had appropriate appearance, normal speech, normal thought, dysphonic mood, constricted affect, intact memory, limited insight, and poor judgment by history; and denied suicidal and homicidal ideations.  The provider assigned a GAF score of 55, indicating moderate symptoms with moderate difficulty functioning.  

In August 2008, the Veteran again had two evaluations with different providers whose notes include that she was stressed at work; experienced some irritability, fatigue, and depressed mood; had problems with a relationship with a friend; had negative self-image; and did not have suicidal or homicidal ideations or auditory or visual hallucinations.  The providers found she had an appropriate appearance, normal thought, good insight, and good judgment and assigned GAF scores of 68 and 55, signifying mild to moderate symptoms.  October 2012 treatment records show the Veteran reported depressed mood, difficulty staying asleep, excessive guilt, fatigue or less of energy, indecisiveness, diminished ability to concentrate, poor appetite, frequent crying spells, feeling overly emotional, irritability, not have good relationships with family other than her husband and kids, and having problems at work with a coworker.  The Veteran was cooperative and friendly and had an appropriate appearance, normal speech, tearful affect, depressed/irritable mood, normal thought, no suicidal or homicidal ideations, no hallucinations or delusions, no psychosis, good insight, and intact judgment.  See October 2012 treatment.  The Veteran was assigned a GAF score of 55.  Id.  

The November 2012 examiner found that the Veteran's disability picture was most similar to the 50 percent criteria.  The examiner noted that she had been married for 19 years, had a good relationship with the elder of her two daughters and a more troubled relationship with the younger.  The Veteran had worked at her job for four years but feared being fired.  The examiner observed symptoms of depressed mood, suspiciousness, chronic sleep impairment, and flattened affect and found the Veteran capable of managing finances.  December 2014 treatment showed complaints of poor sleeping, increase in anxiety, poor attention and concentration, depressed mood, and irritability.  The provider found an appropriate appearance, depressed/anxious mood, normal thought, good attention and concentration, normal speech, no suicidal or homicidal ideation, good insight and good judgment.  

In April and May 2015, the Veteran reported some difficulty at work, her supervisor told her to take time off, she had depressed mood, was easily irritable, and had difficulty focusing from stress.  The provider found appropriate appearance, depressed/anxious mood, normal thought, good attention and concentration, normal speech, no suicidal or homicidal ideation, good insight and good judgment.  In June and October 2015, the Veteran had a dysphoric mood and good sleep and denied crying spells, suicidal and homicidal ideations, and manic or psychotic symptoms.  The provider found she related well; had normal speech, behavior, and thought; had no perceptual disturbances, good insight, good judgment, and good impulse control; and was alert and oriented.    

During the January 2016 examination, the Veteran reported noticing an increase in crying episodes, depression, frustrated mood, disagreements with her spouse, and tendency to spend small amounts of money impulsively.  She noted frustrated mood, depressive and manic symptoms, sporadic temper outbursts, poor sleep, no interest in or energy for activities during a depressive cycle, and at worse times contemplating suicide.  She reported that during a manic cycle, she would spend impulsively and recalled an incident two years prior when she bought a new car that she could not afford and this and other expenditures lead to bankruptcy.

The January 2016 examiner evaluated the Veteran's overall symptom presentation and marked the 50 percent criteria.  The examiner noted that she had been married to her spouse for 22 years, got along well with her spouse, had a close relationship with her older daughter, and was concerned over choices of her younger daughter.  She reported that she would go out with her spouse and enjoyed the company of her spouse's friends but could get irritated when the friends stayed overnight or through a weekend.  She had decreased interest and energy sometimes, preferred solitude, and enjoyed reading and watching crime and home improvement shows.  The Veteran reported that she was working and enjoyed being busy at work but was reprimanded formally for having trouble getting along with co-workers after the company merged.  However, she had not had problems at work in the past two years.  She reported problems multitasking and having missed some deadlines.  She was taking classes online as a distraction.  

The examiner recorded the Veteran as having depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner found her fully oriented, denying homicidal ideation, with a tearful/depressed affect, good effort, appropriate appearance, no indication of thought disorder, and normal speech.  Despite having to file for bankruptcy in the past, the examiner found that the Veteran demonstrated the ability to manage money during the examination.  She reported working with her spouse to better manage their money, completing a money management class, having a savings account, and independently managing her own finances.

The Veteran reported, and objective findings support, that she had problems with some familial relationships and friendships and had difficulty with co-workers and dealing with stress at work.  As such, the evidence shows occupational and social impairment with reduced reliability and productivity and supports a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9432.

The Veteran's symptoms appear to affect the areas of family, work, mood, and judgment but do not rise to the level of causing deficiencies in those areas.  Specifically, the Veteran continues to work successfully and reported no problems in the past two years.  See 2016 examination.  While she had some conflict with her younger daughter, disagreements with her spouse, and little relationship with extended family, she reported good relationships with her elder daughter and spouse overall.  She enjoyed spending reasonable amounts of time with her spouse's friends and found joy in work, reading, and television.  Although she reported problems multitasking and difficulty concentrating when stressed, there is no objective evidence of problems with thought.  The examiners and treating providers found that she had normal thought with no hallucinations.  She also exhibited cooperative, friendly behavior during all recorded interactions with VA providers.  

The Veteran experienced depressed mood, crying spells, anxiety, and fluctuations in mood.  Nevertheless, her mood was not so deficient as to prohibit her from having familial relationships and continuing to work.  While the Veteran endorsed suicidal thoughts during the 2016 examination, the consistent negative reports during treatment show that these thoughts are not so frequent or severe as to cause deficiencies in most areas.  The record shows that the Veteran had problems with impulsive spending and fell behind on bills in the past.  Some providers assessed that she had poor judgment.  The Board has considered the seriousness of the reports that the Veteran had to file for bankruptcy in part because of compulsive spending and that this reflects compromised judgment.  The Board further notes that impaired judgment is specifically discussed by the 50 percent criteria.  The Veteran may have had lapses in judgement but appeared able to control her behavior and make good choices during the period on appeal.  While some providers found poor judgment, others noted good judgment.  The 2016 examiner found the Veteran able to manage her finances independently, and the Veteran showed excellent judgment by taking steps to control her spending and monitor her finances.  

The GAF scores assigned range from 55 to 68, sometimes being assigned on the same day.  For that reason, they are not particularly probative to the Board, but scores generally for moderate symptoms support the 50 percent rating assigned.  As the Veteran works fulltime, cares for herself and her family, has successful relationships with her family, socializes with her husband and friends, completes continuing education, and functions well in medical interactions, the Board finds that her bipolar symptoms do not cause deficiencies in most areas and a 70 percent rating is not appropriate.  See 38 C.F.R. § 4.130, DC 9432.  There is also no evidence to suggest gross or total impairment for a 100 percent rating.  The evidence shows generally the same level of symptoms and functioning during the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  All of her symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  The Veteran was working fulltime throughout the period on appeal and there is no indication that the employment was marginal.  Therefore, consideration of total disability based on individual unemployability is not appropriate at this time.   


ORDER

Service connection for bilateral wrist osteoarthritis is granted.

A rating in excess of 50 percent for bipolar disorder is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


